Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Wayne Lewis appeals the district court’s orders denying relief on his complaint filed pursuant to the Federal Tort Claims Act, 28 U.S.C.A. §§ 2671-2680 (West 2006 & Supp.2012) and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Lewis v. Beach, No. 3:10-cv-00731-JRS (E.D.Va. July 27 & Nov. 6, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.